Pruco Life Insurance Company Jordan K. Thomsen Vice President and Corporate Counsel Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-4193 fax: (973) 802-9560 March 10, 2016 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life Insurance Company (“Registrant”) Pruco Life Variable Universal Account (“Depositor”) (File No. 811-05826) Dear Commissioners: On behalf of Pruco Life Insurance Company and the Pruco Life Variable Universal Account (the “Account”), we hereby submit, pursuant to Rule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Annual Reports for the underlying funds for the period ending December 31, 2015 have been transmitted to contract owners in accordance with Rule 30e-2 under the Act. Fund Company 1940 Act Registration No. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 811-07452 American Century Variable Portfolios, Inc. 811-05188 American Funds Insurance Series 811-03857 Advanced Series Trust ("AST") 811-05186 Dreyfus Investment Portfolios 811-08673 Dreyfus Socially Responsible Growth Fund, Inc. 811-07044 Dreyfus Variable Investment Fund 811-05125 Fidelity Variable Insurance Products Fund 811-05511 Franklin Templeton Variable Insurance Products Trust 811-05583 Goldman Sachs Variable Insurance Trust 811-08361 Hartford HLS Series Fund II, Inc. 811-04615 Hartford Series Fund, Inc. 811-08629 Janus Aspen Series 811-07736 JPMorgan Insurance Trust 811-07874 M Fund, Inc. 811-09082 MFS Variable Insurance Trust 811-08326 Neuberger Berman Advisers Management Trust ("AMT") 811-04255 Northern Lights Variable Trust 811-21853 Oppenheimer Variable Account Funds 811-04108 ProFunds VP 811-08239 T. Rowe Price International Series Inc. 811-07145 The Prudential Series Fund, Inc. 811-03623 If you have any questions regarding this filing, please contact me at (973) 802-4193. Sincerely, /s/ Jordan K. Thomsen Jordan K. Thomsen VIA EDGAR
